 In the Matter of SALT RIVER VALLEY WATER USERSASSN.andINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS LOCAL B-266,A. F. L.Case No. R-2439.-Decided Juwe 10, 19-111Jurisdiction:land reclamation and electric power cooperative.Investigation and Certification of Representatives:existence of question: stip-ulated; laborers engaged in seasonal work for a period of six months duringprevious calendar year held eligible to vote pursuant to the stipulation of theparties ; special provisions as to conduct of election authorized in view of thestationing of employees at widely separated locations; election necessary.Unit Appropriate for Collective Bargaining:employees in various classificationswhich may be described as production, distribution and maintenance employees,excluding certain classifications of clerical, office, and supervisory employees ;agreement as to-major supervisory employees excluded notwithstandingdesires of sole union involved for their inclusion-minor supervisory employeesincluded over the objection of the Company-clerical employees whom theunion desires to include because they handle material in addition to performingclerical work excluded since they are clearly clerical workers and since clericaland othee workers generally have been excluded from the unit zanjeros in-cluded over the objection of the Company since they have no supervisoryduties and the only union involved desires their inclusion-hydrographers andgauge reader included although parties made no contentions with respect tothem since their duties do not appear to be different from employees includedin the unit-chemist (field tester) included over Company's objection since hisfunctions do not differ from other employees included in unit-janitor at oneof the Company's branches excluded although parties made no contentions asto him since janitors in the general office have been excluded from the unitpursuant to the agreement of the parties.DefinitionsNon-profit corporation operating a Federal Reclamation Projectheldnotto be the United States within the meaning of Section 2 (2) of the Act.Mr. Greig Scott, Mr. Edwin D. Green, Mr. Lin B. 0i me, Mr. F. C.llensliaw,andMr. Harry Lawson,of Phoenix, Ariz., for the Company.Mr. Gene Gaillac,of Los Angeles, Calif., andMr. Alfred Shackel-ford,of Tucson, Ariz., for the I. B. E. W.Mr. lPoodrow J. Sandler,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 17, 1941,International Brotherhood of ElectricalWorkers Local B-266, affiliatedwith the AmericanFederation of32 N. L.R. B., No. 94.460 SALT RIVER VALLEY WATER USERS ASSN.461Labor, herein called the I. B. E. W., filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California) a petition al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Salt River Valley Water Users' Asso-ciation, Phoenix, Arizona, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On March 15, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9,(c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On March 20, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theI.B. E. W. Pursuant to notice, a hearing was held on March 31 andApril 1, 1941, at Phoenix, Arizona, before W. G. Stuart Sherman, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany was represented by counsel and its representatives, theI.B. E. W. by its representatives; both participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon ,the issues was afforded allparties.At the opening of the hearing the Company contended thatthe Board did not have jurisdiction over it because the Company "isan instrumentality of the United States and its sole purpose is for theoperation of a Federal Reclamation Project . . . and for the furtherreason that we are not engaged in commerce within the meaning of theAct."The Trial Examiner reserved ruling on this objection and statedthat the Board would rule thereon.For the reasons set forth in SectionI, infra,the objection is hereby overruled.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSalt River Valley Water Users' Association is a mutual non-profitcorporation, organized in 1903 under the corporation laws of the thenTerritory of Arizona.The Company operates a Federal Reclamation 462DECISIONSO1'NATIONAL LABOR 'RELATIONS 'BOARDProject known as the Salt River Project,"in south central Arizona,and has its principal office in Phoenix, Arizona.Shareholders of theCompany are landowners on the Project who have subscribed to,theCompany's articles of incorporation:'Each acre, of, land entitles itsowner to one share of stock in the Company.The Company performsfour major functions: it (a) delivers water to the lands of its share-holders and furnishes them with electric power for domestic purposes;(b) drains the land of its shareholders; (c) sells surplus power,,de-veloped by its power plants; and (d),pays off annually its debt'to- theUnited States,' as hereinafter described.'The Company entered - into-,a. contract with the United States onJune 25, 1904, which provided for, the construction of the Project worksby the United States, and in which the Company guaranteed the re-payment by its members to the United States of its cost of construction.'Pursuant to the terms of the contract, the United States acquired ex-isting irrigation works in the Salt River Valley, from various. canalcompanies, converted them into one system of irrigation, and, con-lines, and drainage and irrigation -pumps. ' The electrical power de-veloped was used by the United- States for project purposes arid, thesurplus was sold to private individuals and corporations. 'On September 6,, 1917, the United States turned over to the Coin-of'that date wherein the Company agreed to repay the 'United Statesits cost of construction over a period of years. . By the terms.of,the con-tract the United States is accoided certain protections : the right isreserved to it to proceed against the. individual landowners for theirshare of the cost pursuant to the terms of the Reclamation Act; theCompany can make no substantial- change in the Project works withoutthe consent of the Secretary of the Interior; herein, called the Secretary,any, damage to the Project resulting from' its, operation isborne by the Company; the Secretary can inspect the Project fromtime to time, and the Company must, bear the cost of the inspection;the Secretary can terminate the agreement any time he reasonablybelieves that the Government's security is being impaired ; the Com-pany must have the Secretary's approval of all its contracts for thesale or lease of power covering a period of more than 1 year; and theSecretary may make rules and regulations "to carry out the true intent. .. of the (reclamation) law and this agreement." In a later contracti This project was created pursuant to the so-called ReclamationAct, 43 U. S C. A ,371etseq.'By 1917 theCompany had repaid the United States'over $5,000,000..,, SALTRIVER VALLEY WATER USERS ASSN.,463the construction charges remains unpaid 30 days after its due date, theUnited States can take immediate possession of the power plants and,..The Project is approximately 45 miles long and varies in widthfrom 10 to 20 miles.More than 150,000 people live within its limits.The average ^ gross crop value of the area is approximately $18,000,-000 a year, but varies greatly from year' to year.Of the 250,000acres of land served by the Company within the Project, 242,000are owned by the Company's shareholders.All the works operatedby the Company, whether built by the Compliny or by the UnitedStates, are owned by the United States.The Company annually purchases supplies, having an average ap-proximate value of from $500,000 to $750,000,' consisting principallyof cement, electric power poles, copper wire, lumber, transformers,and repair parts and supplies'for electrical machines.None of thesesupplies are produced in Arizona and the. Company purchases all,ormost of them outside the State.The- Company contends, that, the. Board does not-have jurisdictionover it, claiming that it is an "instrumentality of the United States"ever, it is clear from' the foregoing facts concerning the Companyand its business that aside from the visitatprial and other powers andrights which the United States may exercise as a means of pro-tecting its investment iii the Project-and which do not differ sub-stantially from rights normally exercised by mortgagees or othercreditors-the United States has no substantial control or, supervi-sion of the Company'saffairs.It is obvious that, in turning overthe operation, maintenance, and control of the Project to the Com-pany, the United States "has avoided, rather than assumed, the re-sponsibilities of an employer." 5It 'is the Company, not the UnitedStates, that hires, discharges, and pays the employees, and if theseemployees desire to bargain collectively they must do so with the3The Company, in taking over the Pioject works, also took over all contracts between theUnited States and various persons, firms,and corporations for the sale of power.Pursuantto these contracts,the Company sells the surplus power generated at 'its several powerplants and the revenue obtained is used to operate and maintain the Project works and toliquidate the indebtedness of the Company to the United States and othersThe twolargest users of the Company's power are the Centuil Arizona Light and Power Company,which serves the city of Phoenix and vicinity and other towns in the Salt River Valley; andthe Inspiration Consolidated Copper Company of Inspiration, Arizona.4In 1939 and 1940,however,the Company purchased supplies having an approximate,,a1ue of$900,0005Matter of Cosmopolitan Shipping Company, Inc.andNational Matine Engineers' Bene-ficial Association,Local No.33,2 N. L. R. B.759, 762' In our recent decision inMatter of Joseph R.Gregory(an individual)andUnited Trans-portWorkers Industrial Union Local 800. a/l,ated'w,tloC. 7G , 31 N L R B 71, weheld that the respondent, who transported United States mail under contract with the 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Company is not the United States within themeaning of Section 2 (2) of the Act.We further find that the Com-pany is an employer within the meaning of Section 2 (2) of the Act.The Company further contends that the Board lacks jurisdictionover it on the ground that it is "not engaged in commerce within themeaning of the Act."However, in view of our findings herein con-cerning the nature of the Company's operations, we must reject itscontention that it is not subject to the Act.7II.THE ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers Local B 266,affiliatedwith the American Federation of Labor, is a labor organi-zation admitting to its membership employees of the Company.III. THEQUESTION CONCERNINGREPRESENTATIONAt the hearing all parties stipulated that a question concerningrepresentation has arisen by reason of the fact that early in 1941 theI.B. E. W. claimed to represent a majority of the Company's em-ployees and "requested recognition" and that the Company repliedUnited States,was not "the United States"within themeaning ofthe Act.We so helddespite thefact that the UnitedStates,through the Postmaster,reserved a certain amountof control over the personnel employed by the respondent.We there said,in part.Congress,in the variousCivilService, Classificationand other Acts,has establishedprovisions governing the conditions of employment in various branches and agencies ofthe governmentEmployees of these bodies would, in the final analysis,have to seekadjustment of many matters properly the subjectof collectivebargainingfrom the Con-gress itself.The respondent's employees are not within the protection of these stat-utes;nor could the Post Office Department under the terms of the respondent's contractentertain requests for or bind the respondent in collective bargaining with representa-tives of the respondent's employeesThese matters lie whollywithin thedetermina-tion of the respondent.We find thatthe respondentis not the United States withinthe meaningof Section2 (2) of the Act. [Italicssupplied.]See alsoFleming v. Gregory,36 Fed. Supp. 776 (Dist. Ct E. D. La, 1941) where thecourt considered the application of the Fair Labor StandardsAct to Joseph R Gregory, whowas also involved in the above-cited Board case.The courtthere held that he was notexempt from the provisionsof the Act,saying:But it does not appear reasonable...to concludethat . . . the privatemail con-tractor's hired help automatically become employeesof the United States.Under thedefinitionof "employee"containedin the Act,none of such hired help can be employeesof the UnitedStates unless they were employed by the United States, as"employer."All that the United Stateshas done istomake a contract for the carryingof the mailwith the mover,and he, in order tocarry outsaid contract(for whichhe alone isresponsible),has hired or "employed"the personsreferred to in thecomplaint; theyare his "employees" .. .° SeeNational Labor Relations Board v. Newport News Shipbuilding&Dry Dock Co.,101F (2d) 841 (C. C. A. 4),reversed on other grounds,308 U. S 241, enf'g as mod ,Matterof Newport News Shipbuilding&Dry Dock Co.and.Industrial Union of Marine&Shipbuild-ingWorkers of America,8 N. L. R. B. 866;National Labor Relations Board v. SunshineMining Co.,110 F. (2d) 780 (C. C. A. 9),enf'gMatter of Sunshine Mining Co.andInter-national Union of Mine,Mill & Smelter Workers,7 NL. R. B. 12Z2;National Labor Rela-tions Board v. Santa Cruz Fruit PackingCo.,303 U. S. 453,aff'g 91 F(2d) 790(C. C. A.9), enf'g as mod.Matter of Santa Cruz Fruit Packing Company, a corporation,andWeigh-ers,Warehousemen and Cereal Workers,Local38-44, International Longshoremen'sAsso-ciation,1N. L. R.B. 454;Consolidated Edison Co v National Labor Relations Board,305U. S. 197,aff'g as mod.95 F. (2d)390 (C. C. A. 2),enf'gMatter of Consolidated EdisonCompany of New York, Inc., et al.andUnited Electrical and Radio Workers of America,affiliated with the Committee for Industrial Organization, 4N. L R. B. 71. SALT RIVER VALLEY WATER USERS ASSN.465that it desired proof of such majority representation, either by meansof membership cards or by Board certification.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates ' that the I. B. E. W. represents asubstantial number of employees in the unit hereinafter found to beappropriate for the purposes of collective bargaining."We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close,-intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe I. B. E. W. requests a unit consisting of "all production, distri-bution and maintenance employees including zanjeros but excludingclerical and office workers in the Company's general office 9 and alsosupervisory employees above the rank of foreman." In general theCompany does not dispute the appropriateness of such a unit.The parties disagree, however, as to the inclusion or exclusion ofcertain classifications of supervisory and clerical employees as wellas of certain miscellaneous classifications of employees.In the Com-pany's list of employees as of March 29, 1941, the employees aredivided into three large groups : irrigation division, power division,and "general project." 10A. Included in the appropriate whitProduction, distribution, and maintenance employees.-Thepartiesagree that the various classifications of employees listed in Appendix8There are approximately 600 employees in the appropriate unitIn his statement theRegional Director reported that the I.B. E. W. claims to represent 512 employees in theappropriate unit; that in support of such claim it submitted to him 34 authorization cards(signed in January and February 1941),allbearing apparently genuine signatures ofemployes on the Company's pay roll of March 6,1941, and 468 membership applicationcards(most of which were signed between December 1940 and March 1941, but none earlierthan June 1940),of which 434 bore apparently genuine signatures of employees on theCompany's pay roll of March 6, 1941. In all,468 cards appeared to be signed byemployees of the Company.By "general office" is meant the Company'smain office and overflow office buildings inPhoenix and its branch office in the city of Mesa, Arizona.Clerical workers in other partsof the Project are either included in the appropriate unit by agreement or are in dispute.10 This third group consists of those employees who do not work wholly in either theirrigation or the power division. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDA, and which may generally be described as "production, distributionand maintenance employees," should be included in the unit.We shallinclude the employees listed in Appendix A'in the unit:B.,Excluded from,the- appropriate unitClerical, once, and supervisory employees.-TheCompany aiid theI.B. E. W. agree that certain 'classifications of 'clerical, office, andsupervisory employees should be, excluded from the unit.These em-ployees are listed in Appendix B herein, and we shall exclude themfrom the unit.C. In dispute(1) Supervisory employeesSub foremen(irrigation division; have direct charge of laborersin canal maintenance crews),.These employees are in charge ofgangs of laborers or "ditch workers" who clean ditches and cut grass.They are assigned by the camp foremen 11 to take the gangs out, todo the work.Harry J. Lawson, . the Company's general superin-tendent and chief engineer, testified that if subforemen are dissatis-fied with laborers' in their gangs they can "send them in, dischargethem."One of the" subforemen, however, a member of the I.' B.E.W., testified 'that he'does not have the right to discharge employeesand that he can merely remove an employee from his gang if he 'isdissatisfied with him.The I. B.'E: W. contends that these subfore-men should be included in the unit.The Company generally con-tends that employees who can "let men go" are supervisory andshould be excluded from the ' appropriate unit.We find that thesesubforemen have but minor supervisory powers and since the I. B.' E.W. admits them to membership,' ive shall' include them in the unit.Pump foreman (irrigation division).-Thisemployee is a workingforeman who works with and has direct charge of the pump main-tenance crew.12He has power to remove men from his crew if heis dissatisfied with their work.He is under the supervision of the"general pump foreman" who has supervision of all pump mainte-nance.13The I. B. E. W. contends that the pump foreman should beincluded in the appropriate unit, since he is a working foreman andnot a department head.The Company contends that he is a super-visory employee who has, the power to "let men go" and that he11We have excludedthe camp foremenfrom the appropriateunit in accordancewith theagreementof theparties12The record does not reveal how many men are in this crew.'However, theCompany'slist of employees lists only 4 employeeswho are engaged inpump repaif and 10 employeeswho both operateand service pumps.13We have excluded the general pump foreman from the unit in accordance with theagreement of the parties. SALT RIVER VALLEY WATER USERS ASSN.467should therefore be excluded from the appropriate unit.We find,however, that the pump foreman is a working foreman and does notexercise major supervisory functions and, since the I. B. E. W. admitsworking foremen to membership, we shall include the pump foremanin the appropriate unit.Sub f oremen(power division ; in charge of linemen, groundmen,and tree trimmers).These employees go out with crews consistingof as many as 15 linemen, grinders, and tree trimmers.They havethe right to discharge employees and do not work with the men exceptin emergencies.They are under the supervision of the general super-intendent of line maintenance, who supervises all line maintenanceand construction.14We are of the opinion that these subforemen arenot major supervisory employees of the Company. The Companydesires their exclusion from the unit; the I. B. E. W. their inclusion.We shall include them in the unit.Subforemen.(power division; in charge of electricians and helpersin various crews).These employees are in charge of crews of elec-tricians and helpers that work in the field .15They do not as a rulework with the men and they have the right to discharge men. Theyreport directly to the superintendent of power maintenance or, if heis not available, to the foreman in charge of the electric repair shop.16The Company desires their exclusion from the unit; the I. B. E. W.their inclusion.We shall include them in the unit.Subforemen(power division; assistant to general foreman in directcharge of metal shop).This employee supervises the work done bythe metermen in the shop and in the field and also works along withthe men.He receives his instructions from the general meter fore-man, who is in charge of the meter shop,17 and replaces him when heis away from the shop. This subforeman is in charge of three orfour men, does not have the right to hire or discharge employees, andmerely executes the orders of the general meter foreman.He mustreport daily on the progress of his job.The Company desires hisexclusion from the unit; the I. B. E. W. his inclusion.We shallinclude him in the appropriate unit.Chief operators(power division; in charge of operators at varioushydro-electric plants).Each of these employees works at one of theCompany's hydro-electric plants, where he supervises the work ofoperators, whom he has the right to discharge.At each of the two14We have excluded the general superintendent of line maintenance from the unit, inaccordance with the agreement of the parties.1G The Company lists 4 such subforemen and 30 electricians and helpers in the powerdivision.The average crew would therefore appear to consist of 7 or 8 employees.'"Both the superintendent and the foreman are excluded from the appropriate unit.IT This foreman is excluded from the appropriate unit.448692-42-vol. 32--31 468DECISIONSOF NATIONALLABOR RELATIONS BOARDlargest plants (Roosevelt and Horse Mesa) there are from 7 to 10ordinary operators, and-at the smaller plants 3 or 4, under the chiefoperator's supervision.In the-smaller plantsthe chief operators workai regular shift with the ordinary operators, but this is not usuallyso at the larger plants.The Company has a superintendent of powerwho i has charge of the, entire power, i division, a superintendent'. ofpower-plants who has charge of -the hydro-electric plant operations,and , two , additional superintendents, each of whom is in charge of thetwo,largest power plants and other. ,project' works at the Rooseveltand Horse Mesa Dams,all ofwhom have greater authority than thechief operators.""The Company desires the exclusion of the chief op-erators from-the unit; the I. B. E. W.itheir inclusion.We shall in-clude:the chief 'operators in the unit.Assistant chief operator.(power division; at Roosevelt).This em-ployee replaces the chief operator at. the` Roosevelt hydro-electricplant when the latter is called away from the plant.The I. B. E. W.desireshis inclusion in the unit;, the Company, his exclusion.Sincewe have included the chief operators we shall also include theassist-ant -chief operator, in the appropriate unit.Chief operators(power division; substation and switching station).Each of these employees is in charge of one of the Company's substa-tions' and switching stations and has three or four men under hissupervision with whom he works and whom he may "send in" if theyare riot doing their work properly.The chief operators are the dis-patchers for the system, in which capacity they transmit instructionsto other employees on the Project.'Alvin E. Schorneck,an assistantoperator in one of the substations, testified that his chief operatorat times performs the samedutiesas he doesand ispaidthe samewages ashe except that the Company furnishes the chief operator witha house to live in.tor has a "little more authority,' than the regular operators "becausehe "L gets' the orders during the day time, writes them in 'the book,and we read them and operate accordingly." The chief, operatorsare under the immediate supervision -of the superintendent of powerplants.The; Companydesires, their exclusion from the unit; theI: B.,E. W. their inclusion.'We shall includO them in the unit.`,Foreman,(power division-; power canal').This employee 'hascharge" of the operationand maintenanceof the power canal whichextends 19 miles along the, banks of the Roosevelt reservoir and isused by the Company as part of its general power supply.,He super-vises the canal maintenance crew of four or five men and reportsdirectly, to the superintendent of power. It isnot clear from theIsAll these superintendents have been excluded from ilie appropriate unit. SALT RIVER VALLEY WATER USERS ASSN.469record whether or not he actually works with the men.19AlthoughLawson testified that this employee's job required "an amazing amountof technical and engineering skill and ability," he also testified thatthe foreman was not a trained engineer.The Company desires hisexclusion from the unit; the I. B. E. W. his inclusion.We shall in-clude him in the appropriate unit.Electrician supervisor(power division).This employee is incharge of repairing electrical equipment of the Company's domesticcustomers.As a rule he has from two to four men working underhis supervision and he works along with them.The Companydesires his exclusion from the unit; the I. B. E. W., his inclusion.We shall include him in the unit.Pipe-plant foreman(general project).This employee is in chargeof the manufacture of concrete pipe in a plant which the Companymaintains exclusively for such manufacture.He appears to havecomplete charge of the plant, does not work with the men, and hasthe power to discharge them.The I. B. E. W. desires his inclusionin the unit; the Company, his exclusion.Since this employee isapparently in complete charge of the Company's pipe plant, heappears to have supervisory authority of sufficient importance towarrant our excluding him from the unit.We shall exclude himtherefrom.Shop foreman(general project; Cross Cut machine shop). Thisemployee is in charge of all the machine shop work on the project,supervises approximately 60 employees in the machine shop, andhas the right to discharge them.He does not work with the men andhas certain employees under his supervision who "lay out" the workfor the other employees in the shop.The I. B. E. W. desires hisinclusion in the unit; the Company, his exclusion. In view of thelarge number of employees supervised by this shop foreman, we areof the opinion that he is a major supervisory employee of theCompany and shall accordingly.exclude him from the unit.Warehouseman(general project; Cross Cut warehouse).Thisemployee is in charge of the branch warehouse at the Cross Cut dam.Under his supervision are two men who have clerical and book-keeping duties and whom he may "let go." He is responsible for andactually handles materials coming in and going out of the warehouse.19 Lawson testified as to this, as followsQ. (By Mr. GAILLAC.)Does he makeassignments or does he definitely run gangs ona repair job?A.Well,when there are repairs to be done, it is usually an emergency and every-bodydigs in and does what he can.Q.He goes right on the jobwiththe men?A.He getsthe men on the work.He does not necessarily staywith the crew thatisworking all the time.He hasprobablythree or fourworking upand down thecanal at different places.He is a supervisory man. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company desires his exclusion from the unit; the I. B. E. W.,his inclusion.We shall include him in the unit.(2)Clerical and office employeesClerks(general office-16th Street branch).Though designateda ,s "clerks," these employees are in fact timekeepers who work underthe supervision of the chief timekeeper.The Company contends that,they should be excluded from the appropriate unit.The I. B. E. W.claims that until just prior to the hearing these employees had had"combination jobs" involving clerical work and the handling ofmaterial, and that since they might do such "combination" workagain at sometime in the future they should be included in the unit.However, one of the timekeepers testified at the hearing that he doesonly office work.Moreover, Lawson testified that these positions are"definitely set up as..timekeeping" and "will not be com-bination jobs again."Since these employees are clearly clericalworkers and since we have excluded clerical and office workersgenerally from the unit, we shall exclude them from the unit.Clerks(general office-Cross Cut branch) (general office-Roose-velt branch).The Company desires the exclusion of these employeesfrom the unit.The I. B. E. W. desires their inclusion and claimsthat they do "combination" work, i. e., that they handle material inaddition to doing clerical work.The evidence does not support thiscontention, however, and since these employees are clerical employeeswe shall exclude them from the unit.(3)Miscellaneous classificationsZanjeros.-Thechief watermaster of the Project supervises fourwater masters, each of whom is in charge of one of the Project's fourirrigation division 20Each water master has under his supervisionapproximately 16 zanjeros, each of whom has supervision and directcontrol of the delivery.of water to the farmers in his division.Thereare no employees under the zanjero's supervision, however.The zan-jero receives orders for water from individual farmers and reports tohis water master the total amount of water which has been ordered forthe day. If orders come in and the available supply of water is in-sufficient, the zanjero may determine who is entitled to receive waterfirst.He may also cut off the farmer's supply of water if the farmerhas ordered more than he needs.The I. B. E. W. desires the inclusionof the zanjeros in the appropriate unit.Although it is not clear from.the record, we infer from Lawson's testimony that the Companydesires their exclusion from the appropriate unit. Inasmuch as theaoThe parties are in agreement that the chief water master and the four water mastersare tobe excludedfromthe unit, and we have soexcluded them. SALT RIVER VALLEY WATERUSERS ASSN.471zanjeros have no supervisory duties and since the only union involveddesirestheir inclusion,we shall include them in the unit.Chief h,ydrographer.-Thisemployee has supervision over the meas-urement of water on the Project and reports directly to Lawson.Neither of the parties made any contention at the hearing as to theexclusion or inclusion of this employee.Although the testimony asto his duties is meager,he appears to be a major supervisory employeeof the Company and we shall exclude him from the unit.Hydrographers and gauge reader.-Thehydrographers"performthe duty of measuring water." The gauge reader"reads streamgauges on the river."The parties made no contention at the hearingconcerning these employees.The duties performed by these employeesdo not appear to differ materially from those of other employees whomwe have included in the unit as production, distribution,and mainte-nance employees.We, shall include the hydrographers and gaugereader in the unit.Chemvist(field tester;power division): This employee does theroutine chemistry work of the Project.He tests samples of field oiland also tests water for acidity and solid matter.He is not a chemicalengineer and has had no professional training in chemistry.TheI.B. E. W. claims that water testers are usually included in units thatit has organized in other plants and that this employee should be in-cluded in the appropriate unit.The Company contends that he shouldbe excluded as a "professional man."We are of the opinion that hisfunctions do not differ materially from those of other production, dis-tribution,and maintenance employees of the Company.We shallaccordingly include him in the unit.Janitor(Mesa branch).-No testimony was introduced at the hear-ing concerning this employee and the parties made no contentionswith respect to him.However, since we have excluded the janitors inthe general office from the unit, pursuant to the agreement of theparties, we will exclude this janitor from the unit as well.We find that the production, distribution,and maintenance em-ployees of the Company listed in Appendix A, including subforemen,pump foreman,chief operators,assistant chief operator (at Roose-velt),power canal foreman, electrician supervisor,warehouseman (atCross Cut), zanjeros,hydrographers,gauge reader,and chemist (fieldtester), but excluding the employees listed in Appendix B, pipe-plantforeman, shop foreman (Cross Cut machine shop),clerks(generaloffice-16th Street branch, Cross Cut branch and Roosevelt branch),chief hydrographer,and janitor(Mesa branch),constitute a unitappropriate for the purposes of collective bargaining,and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act. 472DECISIONS OF NATIONAL LABOR RELATIONS, BOARDVI. THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which liisarisencan best be resolved by an election by secret ballot.The I. B. E. W. desires eligibility to vote in the election to bedeterminedas ofthe time of the filing of the petition herein. Itpredicates its desire for the use of such date upon the claim that sincethe filing of the petition the Company has altered the duties of someemployees "in order to confuse theissue."The evidence, however,does not support this contention.The Company has made no con-tention concerning the data as of which eligibility to vote in theelection should be determined.We see no reason to depart from ourusualpractice, and accordingly shall direct that all employees in theappropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of our Direction ofElection, subject to such limitations and additionsas are setforth inthe Direction, shall be eligible to vote.The Company employs in its irrigation division approximately205 laborers who are engaged in cleaning ditches and cutting grass.The work is seasonal and the laborers are mostly transient.Concerli-ing these employees, the parties stipulated at the hearing that "indetermining whether such laborers are eligible to vote in the NationalLabor Relations election . . . only those laborers who have servedan equivalent of six mouths work during the calendar year 1940, shallbe eligible to vote."We shall provide accordingly in our Directionof Election.Since it appears that the employees of the Company are stationedin widely separated locations,we authorize the Regiolal Director forthe Twenty-first Region to determine in his discretion the exact timesand places and the procedure for giving notice of the election and forballoting.We expressly authorize the use of the United States mailfor suchpurposes,and the use of agents,if feasible,to travel-through-out the Project to conduct the election at appropriate places, collectingthe votes in sealed envelopes for delivery to the Regional Director.Upon the basis of the above findings of fact and the entire recordin the case,the Board makes the following:CONCLUSIONS OF LAw,1.A question affecting commerce has arisen concerning the repre-sentation of employees of Salt River Valley Water Users' Association,Phoenix, Arizona, within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act.2.The production, distribution, and maintenance employees of theCompany listed in Appendix A, including subforemen, pump fore-man, chief operators, assistant chief operator (at Roosevelt), powercanal foreman, electrician supervisor; warehouseman (at Cross Cut), SALT RIVER VALLEY WATER USERS ASSN.473zanjeros, hydrographers, gauge reader, and chemist (field tester), butexcluding the employees listed.in Appendix B, pipe-plant foreman,shop foreman (Cross Cut machine shop), clerks (general office-16thStreet branch, Cross Cut branch, and Roosevelt branch), chief hydrog-rapher, and janitor (Mesa branch), constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b), of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to' the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Salt River Valley Water Users' Association, Phoenix,Arizona, an election by secret ballot shall be conducted as early aspossible, but not later, than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director, for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among theproduction, distribution, and maintenance employees' listed in Appen-dixA of Salt River Valley Water Users' Association, Phoenix,Arizona, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including subfore-men, pump foreman, chief operators, assistant chief operator (atRoosevelt), power canal foreman, electrician supervisor, warehouse-man (at Cross Cut), zanjeros, hydrographers, gauge reader, chemist(field tester), and those, who did not work during said pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding the employees listed in Appendix B, pipe-plant foreman,shop foreman, (Cross Cut machine shop), clerks (general office-16thStreet branch, Cross Cut branch, and Roosevelt branch), chief hydrog-rapher, janitor (Mesa branch), those laborers in the irrigationdivision who did not work an equivalent of 6 months for the Com-pany during 1940, and those who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Brotherhood of ElectricalWorkers Local B-266,affiliated with the American Federation of Labor, for the purposesof collective bargaining. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AIrrigation divisionGate tendersCarpenters (carpenterirrigation structures)Carpenter helpersTool grindersLaborersPump operatorsw o r k- Pump station operatorAssistant pump station operatorMechanics (pump repair)Mechanics' helpers (pump repair)Power divisionOperators (hydro-electric plants)Forebay operatorMachine tenders and oilersRoad maintenanceLaborer (semi skilled, Rooseveltpower plant)Diesel operatorsDiesel oilersOperators-substation and switch-ing stationPatrolman (power canal)Gateman (power canal)Linemen (line repair andstruction)Patrolmencon-GeneralMechanics (general repair workgarage)Truck driverson all work)(general haulingPorters (service cars and tire re-pairs)Clerks (warehouses)Watchmen (16th Street yard)Truck driver (utility deliveryman for warehouses)Laborers (semi-skilled in yard)Laborers (semi-skilledpipe)MachinistsMachinists' helpersWeldersconcretePatrolmen helpersGroundmenTree trimmersTruck drivers (in connection withline crews and tree trimmers)ElectriciansElectrician helpersServiceman (repairs domesticequipment)Clerk (stock clerk electric shop)MetermenElectrician (meter shop)Meterman helperClerk (stock .clerk and otherrecords at meter shop)ProjectBlacksmithsTruck drivers (machine shop util-ity)Operators (bulldozer, drag line,tractor and similar equipment)Watchmen (machine shop yard)Operator-substation and pump-ing plant (joint power and irri-gation duty)Carpenters(generalcarpenterwork under utility foreman)Truck driver (utility crew)Mechanics' helpers (general workwith utility crew)Laborers(semi-skilled-u t i 1 i t ycrew) SALT RIVER VALLEY WATER USERS ASSN.475APPENDIX BIrrigation divisionChief clerks (general office depart-ments)Clerks (general office)Superintendent of irrigationAssistant superintendent of irri-gation .Chief water masterWater mastersSuperintendent of townsite de-liveriesAssistant superintendent of main-tenanceCamp foremenGeneral pump foremanPower divisionEngineer(supervisionofallpowerdepartmentengineersand draftsmen)Draftsmen (power department)Clerks and stenographers (generaloffice)Collector (general office)Chief clerk (general office depart-ment)Salesmen (promote sales of equip-ment to domestic consumers)Superintendent of powerSuperintendent of power plantsSuperintendents (Roosevelt andHorse Mesa Dams)Superintendent (Diesel and steamplants)Assistantengineer(inchargeDiesel and steam plant mainte-nance and operation)Superintendent of power mainte-nanceGeneral Superintendent of linemaintenanceShop foreman (in charge electricrepair shop for equipment otherthan meters)General meter foremanGeneral ProjectPaymasterPurchasing agent (general office)Claim agent (general office)Right-of-waya g e n t (generaloffice)Assistant right-of-way a g e n t(general office)Engineers (civil-field and office)Draftsmen (office)RodmenAssistant surveymanChief accountantChief timekeeperChief clerk (general office depart-ment)Mail carrierJanitors (general office)Watchman(general office)Telephone operator (generaloffice)Chemists (soil and water analysis)Clerks and stenographers (gen-eral office)Clerksgeneral office-Mesabranch)Clerk (garage records)Superintendent of transportationSuperintendent of warehousesMastermechanic (supervisesCross Cut machine shop and allheavy machine repairs through-out project)Utility foreman (supervision ofmiscellaneousmaintenance andconstruction)